 


109 HR 3605 IH: Global Poverty Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3605 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Smith of Washington (for himself and Mr. Bachus) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require the President to develop and implement a comprehensive strategy to further the United States foreign policy objective of vastly reducing global poverty and eliminating extreme global poverty, to require periodic reports on the progress toward implementation of the strategy, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Global Poverty Act of 2005.  
2.FindingsCongress makes the following findings: 
(1)More than one billion people worldwide live on less than $1 per day, and another 1.6 billion people struggle to survive on less than $2 per day, according to the World Bank. 
(2)At the United Nations Millennium Summit in 2000, the United States joined more than 180 other countries in committing to work toward goals to improve life for the world’s poorest people by 2015. 
(3)Such goals include reducing by one-half the proportion of people worldwide, between 1990 and 2015, that live on less than $1 per day, cutting in half the proportion of people suffering from hunger and unable to access safe drinking water and sanitation, reducing child mortality by two-thirds, ensuring basic education for all children, and reversing the spread of HIV/AIDS and malaria, while sustaining the environment upon which human life depends. 
(4)On March 22, 2002, President George W. Bush stated: We fight against poverty because hope is an answer to terror. We fight against poverty because opportunity is a fundamental right to human dignity. We fight against poverty because faith requires it and conscience demands it. We fight against poverty with a growing conviction that major progress is within our reach.. 
(5)The 2002 National Security Strategy of the United States notes: [A] world where some live in comfort and plenty, while half of the human race lives on less than $2 per day, is neither just nor stable. Including all of the world’s poor in an expanding circle of development and opportunity is a moral imperative and one of the top priorities of U.S. international policy.. 
(6)The bipartisan Final Report of the National Commission on Terrorist Attacks Upon the United States recommends: A comprehensive U.S. strategy to counter terrorism should include economic policies that encourage development, more open societies, and opportunities for people to improve the lives of their families and enhance prospects for their children.. 
(7)At the summit of the Group of Eight (G–8) nations in July 2005, leaders from all eight countries committed to increase aid to Africa from the current $25 billion annually to $50 billion by 2010, and to cancel 100 percent of the debt obligations owed to the World Bank, African Development Bank, and International Monetary Fund by 18 of the world’s poorest nations. 
(8)The United States has recognized the need for increased financial and technical assistance to countries burdened by extreme poverty, as well as the need for strengthened economic and trade opportunities for those countries, through significant initiatives in recent years, including the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003, the Millennium Challenge Act of 2003, the Heavily Indebted Poor Countries Initiative, and trade preference programs for developing countries, such as the African Growth and Opportunity Act.   
3.Declaration of policy It is a major priority of United States foreign policy to vastly reduce global poverty and to eliminate extreme poverty in developing countries. 
4.Requirement to Develop Comprehensive Strategy 
(a)StrategyThe President, acting through the Administrator of the United States Agency for International Development, and in consultation with the heads of other appropriate departments and agencies of the Government of the United States, international organizations, international financial institutions, recipient governments, United States and international nongovernmental organizations, civil society organizations, and other appropriate entities, shall develop and implement a comprehensive strategy to further the United States foreign policy objective of vastly reducing global poverty and eliminating extreme global poverty. 
(b)ContentsThe strategy required by subsection (a) shall include, but not be limited to, the following: 
(1)Specific and measurable goals, benchmarks, and timetables to achieve the global poverty reduction objectives described in subsection (a).  
(2)An explanation of how these goals, benchmarks, and timetables will enable the United States to fulfill its commitment to help achieve the internationally recognized goal of reducing by one-half the proportion of people worldwide, between 1990 and 2015, who live on less than $1 per day.  
(c)GuidelinesThe strategy required by subsection (a) should adhere to the following guidelines: 
(1)Continued investment in existing United States initiatives related to international poverty reduction, such as the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003, the Millennium Challenge Act of 2003, the Heavily Indebted Poor Countries Initiative, and trade preference programs for developing countries, such as the African Growth and Opportunity Act. 
(2)Increasing overall United States development assistance levels while at the same time improving the effectiveness of such assistance. 
(3)Enhancing and expanding debt relief. 
(4)Leveraging United States trade policy where possible to enhance economic development prospects for developing countries. 
(5)Coordinating efforts and working in cooperation with developed and developing countries, international organizations, and international financial institutions.  
(6)Mobilizing and leveraging the participation of businesses, United States and international nongovernmental organizations, civil society, and public-private partnerships. 
(7)Coordinating the goal of poverty reduction with other development goals, such as combating the spread of preventable diseases such as HIV/AIDS, tuberculosis, and malaria, increasing access to potable water and basic sanitation, and reducing hunger and malnutrition. 
(8)Integrating principles of sustainable development into policies and programs. 
(d)Reports 
(1)Initial reportNot later than one year after the date of the enactment of this Act, the President, acting through Administrator of the United States Agency for International Development, shall transmit to the appropriate congressional committees a report that describes the strategy required by subsection (a). 
(2)Subsequent reportsNot less than once every year after the submission of the initial report under paragraph (1) until 2015, the President shall transmit to the appropriate congressional committees a report on the status of the implementation of the strategy, progress made in achieving the global poverty reduction objectives described in subsection (a), and any changes to the strategy since the date of the submission of the last report.  
5.DefinitionsIn this Act: 
(1) Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(2)Extreme global povertyThe term extreme global poverty refers to the conditions in which individuals live on less than $1 per day, adjusted for purchasing power parity in 1993 United States dollars, according to World Bank statistics. 
(3)Global povertyThe term global poverty refers to the conditions in which individuals live on less than $2 per day, adjusted for purchasing power parity in 1993 United States dollars, according to World Bank statistics.  
 
